Citation Nr: 0206804	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for right knee 
strain/internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 8, 1991 to June 22, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for right knee 
strain/internal derangement.

The Board notes that in the appellant's substantive appeal, 
received at the RO in May 1999, he requested a BVA hearing at 
a local VA office.  By letter dated, August 3, 1999, sent to 
the appellant's address of record, he was notified of the 
time, date, and place of the hearing.  Prior to the hearing 
the appellant telephoned and stated that he would be unable 
to attend the hearing.  There are no other outstanding 
hearing requests of record. 


FINDING OF FACT

The appellant's right knee disorder is attributable to 
service.


CONCLUSION OF LAW

The appellant's right knee strain/internal derangement was 
incurred in service.  38 U.S.C.A. §§ 101(24), 1110 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.6(a), 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp 2001).  The Board finds that March 1999 and January 2000 
the rating decisions, March 1999 statement of the case, and 
February 2002 supplemental statement of the case and May 2001 
letter specifically satisfy the requirements of 38 U.S.C.A. § 
5103 of the statute in that they clearly notify the appellant 
of the pertinent laws and regulations and evidence necessary 
to substantiate his service connection claim.  In May 2001 
and December 2001, the appellant was sent a letters notifying 
him of the change in the law.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). The RO has made reasonable efforts 
to obtain all pertinent medical records.  Although some of 
the appellant's service medical records have been obtained, 
efforts to obtain all the appellant's service medical records 
have been unsuccessful despite efforts by the RO to locate 
those records.  Nevertheless, the Board believes that the 
service medical records would not be probative in the 
adjudication of this claim, as evidence is present in the 
appellant's claim file, which includes some service medical 
records, that shows the appellant injured his right knee in 
service and received treatment for that injury.  Furthermore, 
outpatient treatment extracts from Boise VAMC, records from 
Primary Health. Med Central and a 1998 VA examination report 
are located in the appellant's claim file.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the service or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2001). "Active service" includes any 
period of active duty for training during which the person 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, or any period during which 
the person met the requirements of having a service-connected 
disability.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement. Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

A June 1991 Statement of Medical Examination and Duty Status 
shows that the appellant twisted his [right] knee after 
stepping on a rock while running in PT formation while he was 
on active duty for training.  In an August 1994 Report of 
Medical History the appellant indicated that he had injured 
his right knee.  The physician noted the appellant's history 
and noted that his right knee was negative for sequale.  It 
was noted that the history dated back years.

The report from the appellant's September 1998 VA examination 
shows that the appellant walked with a marked limp and was 
unable to do a deep knee bend beyond the halfway point 
because of pain in the knee.  Examination revealed the 
appellant had full extension but his flexion was restricted 
to 110 degrees attributed to pain.  The examiner noted 
moderate effusion and crepitation was noted on passive 
motion.  The examiner provided the appellant with a diagnosis 
of internal derangement of the knee and probable cartilage 
tear.  X-rays taken at that time, showed mild thinning of the 
joint space medially and small marginal osteophytes in all 
compartments.

Records from the Boise VAMC dated from October 1998 through 
March 1999 shows several notations concerning the appellant's 
right knee.  Treatment notes from October 1998 show the 
appellant reported chronic right knee pain with mild effusion 
at the end of the day and some joint instability.  Upon 
examination no effusion was noted upon examination, however, 
it was noted that the appellant had joint laxity and 
degenerative joint disease.  Treatment notes from February 
1998 indicate the appellant returned for treatment with 
complaints of right knee pain.  

Based on all the evidence of record, the Board finds that the 
evidence reasonable supports the appellant's claim for 
service connection.  Although service medical record 
information is limited, the June 1991 Statement of Medical 
Examination and Duty Status sets forth the incident whereby 
the appellant initially injured his right knee and clearly 
indicates that the appellant was on active duty for training.  
In 1994, he continued to report a history of right knee 
trouble.  The appellant's September 1998 VA examination 
showed internal derangement of the right knee and a probable 
cartilage tear.  X-rays taken at that time showed mild joint 
thinning medially.  However, neither the VA examination 
report or any of the additional medical records after service 
provide an opinion linking the appellant's condition to the 
May 1991 incident during active duty for training.  

However, there is some evidence linking the appellant's 
current knee disorder to an incident of service.  The Board 
is persuaded by the continuity of symptomatology and the 
records showing that the appellant has received intermittent 
treatment for his right knee since injuring his right knee on 
active duty for training.  Also, the history provided by the 
appellant in his statements of record are supported by the 
medical evidence contained in the appellant's claim file.  
Although the 1994 service examination was negative, he 
reported that he had a trick knee, he reported an old injury 
and a mensical injury was suspected.  The Board finds that 
any doubt should be resolved in the appellant's favor to 
support a finding that the appellant's current knee disorder 
is related to service.  See 38 C.F.R. § 3.303.

In short, the Board finds that upon weighing the evidence it 
is at least reasonable to conclude that the appellant's right 
knee strain/internal derangement is related to service.  In 
reaching this conclusion, the Board acknowledges that, under 
the prior and revised provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
Any doubt is therefore resolved in the appellant's favor.  
See Gilbert v. Derwinski, 1 Vet. App 49, 55 (1990).


ORDER

Entitlement to service connection for right knee 
strain/internal derangement is granted.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

